Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG ENDO PHARMACEUTICALS HOLDINGS INC. BTB PURCHASER INC. AND INDEVUS PHARMACEUTICALS, INC. DATED AS OFJANUARY 5, 2009 TABLE OF CONTENTS PAGE ARTICLE I THE OFFER Section 1.1 The Offer 2 Section 1.2 Company Actions. 5 Section 1.3 Directors. 6 Section 1.4 Top-Up Option. 7 ARTICLE II THE MERGER Section 2.1 The Merger 8 Section 2.2 Closing; Effective Time 8 Section 2.3 Effect of the Merger 9 Section 2.4 Organizational Documents of the Surviving Corporation 9 Section 2.5 Directors and Officers of the Surviving Corporation 9 ARTICLE III EFFECTS OF THE MERGER; EXCHANGE OF CERTIFICATES Section 3.1 Effect on Capital Stock 9 Section 3.2 Exchange of Shares and Certificates 12 Section 3.3 Dissenting Shares 14 Section 3.4 Nebido CCP Escrow 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF COMPANY Section 4.1 Organization, Standing and Corporate Power 15 Section 4.2 Capitalization 16 Section 4.3 Authority 17 Section 4.4 No Conflict 18 Section 4.5 Required Filings and Consents 19 Section 4.6 Compliance; Regulatory Compliance 19 Section 4.7 SEC Filings; Financial Statements 20 Section 4.8 Absence of Certain Changes or Events 22 Section 4.9 FDA and Related Matters 23 Section 4.10 Taxes 25 Section 4.11 Change of Control Arrangements; No Excess Parachute Payment 26 i Section 4.12 Litigation 27 Section 4.13 Material Contracts 28 Section 4.14 Employee Benefit Plans 31 Section 4.15 Labor and Employment Matters 33 Section 4.16 Environmental Matters 34 Section 4.17 Intellectual Property 35 Section 4.18 Stockholders' Rights Agreement 38 Section 4.19 Brokers; Schedule of Fees and Expenses 38 Section 4.20 Insurance 38 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section 5.1 Organization and Good Standing 39 Section 5.2 Authority 39 Section 5.3 No Conflict 40 Section 5.4 Required Filings and Consents 40 Section 5.5 Compliance; Regulatory Compliance 40 Section 5.6 SEC Filings; Financial Statements 41 Section 5.7 Absence of Certain Changes or Events 42 Section 5.8 Litigation 42 Section 5.9 Financing 42 Section 5.10 Brokers 42 ARTICLE VI COVENANTS Section 6.1 Conduct of Company's Business Pending the Merger 42 Section 6.2 Access to Information; Confidentiality 46 Section 6.3 Notification of Certain Matters; Regulatory Communications 47 Section 6.4 Antitrust Filings; Reasonable Best Efforts 47 Section 6.5 No Solicitation; Company Board Recommendation 49 Section 6.6 Stockholder Litigation 51 Section 6.7 Indemnification; Director and Officer Insurance 51 Section 6.8 Public Announcements 52 Section 6.9 Preparation of SEC Documents; Stockholders' Meeting 52 Section 6.10 Employees 53 Section 6.11 Rule 16b-3 55 Section 6.12 Development Drugs 56 Section 6.13 State Takeover Laws 56 Section 6.14 Contingent Stock Rights 56 Section 6.15 Voting of Shares 57 Section 6.16 Conduct of Business by Parent and Merger Sub Pending the Merger 57 Section 6.17 No Control of Other Party's Business 57 ii ARTICLE VII CONDITIONS Section 7.1 Conditions to the Obligation of Each Party 57 Section 7.2 Failure of Conditions 58 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER Section 8.1 Termination 58 Section 8.2 Effect of Termination 60 Section 8.3 Amendments 61 Section 8.4 Waiver 62 ARTICLE IX GENERAL PROVISIONS Section 9.1 Nonsurvival of Representations and Warranties 62 Section 9.2 Notices 62 Section 9.3 Interpretation 63 Section 9.4 Counterparts 63 Section 9.5 Entire Agreement; No Third-Party Beneficiaries 63 Section 9.6 Governing Law 64 Section 9.7 Assignment 64 Section 9.8 Consent to Jurisdiction 64 Section 9.9 Headings, etc. 64 Section 9.10 Severability 64 Section 9.11 Failure or Indulgence Not Waiver; Remedies Cumulative 64 Section 9.12 Waiver of Jury Trial 64 Section 9.13 Specific Performance 65 Section 9.14 Certain Definitions 65 EXHIBIT
